UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-7313



STANLEY SHANE SMITH,

                                            Plaintiff - Appellant,

          versus


FRANKLIN FREEMAN, Secretary of Correction;
LYNN PHILLIPS, Director, Division of Prisons;
GRANT M. SPICER, Western Area Administrator;
REGGIE WEISNER, Assistant Western Area Admin-
istrator; FINESSE G. COUCH, Executive Direc-
tor, Inmate Grievance Committee; PHYLLIS
ELLIOTT,   Mental   Health  and   Disabilities
Coordinator; MARCUS HUGHES, Superintendent,
Craggy Correctional Center; WADE HATLEY,
Craggy Correctional Center; MARGIE LAWLER,
Assistant Superintendent, Craggy Correctional
Center; BILL CRESON, Inmate Special Needs Case
Worker, Craggy Correctional Center; LINDA
PLESS, Inmate Special Needs Case Worker,
Craggy Correctional Center; CAROLINA VENCE,
Inmate Caseworker, Craggy Correctional Center;
JACOB MORROW, Lieutenant, Craggy Correctional
Center; LEWIS DAVIS, Lieutenant, Craggy Cor-
rectional Center; MIKE BALL, Lieutenant,
Craggy Correctional Center; HARRY RHODES,
Lieutenant, Craggy Correctional Center; KEVIN
BURRESS, Sergeant, Craggy Correctional Center;
KEITH RICE, Sergeant, Craggy Correctional
Center; JOHN WILSON, Sergeant, Craggy Cor-
rectional Center; BILL SHOOK, Sergeant, Craggy
Correctional Center; LARRY THURSTON, Correc-
tional Officer, Craggy Correctional Center;
REGGIE DUNSTON, Correctional Officer; GARRY
HAUG, Correctional Officer, Craggy Correction-
al Center; DONALD SHEPERD, Correctional Offi-
cer, Craggy Correctional Center,
                                          Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Graham C. Mullen, District
Judge. (CA-95-32-MU)


Submitted:   August 13, 1998            Decided:   August 28, 1998


Before WIDENER and WILKINS, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Stanley Shane Smith, Appellant Pro Se.    Elizabeth F. Parsons,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellant appeals the district court’s order granting Defen-

dants’ motion to dismiss. We have reviewed the record and the dis-

trict court’s opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Smith v. Freeman,

No. CA-95-32-MU (W.D.N.C. Aug. 26, 1997). We grant Appellant’s

motions to consider additional legal authorities. We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  3